STATE OF MINNESOTA

                                  IN SUPREME COURT

                                         Al4-0924


In re Petition for Disciplinary Action against
John B. Arnold, a Minnesota Attorney,
Registration No. 3190.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent John B. Arnold committed

professional misconduct warranting public discipline, namely, forging his clients'

signatures on a settlement agreement, in violation of Minn. R. Prof. Conduct 8.4(b). and

(c). Respondent pleaded guilty to aggravated forgery, a felony, and identity theft, a gross

misdemeanor.     The district court stayed adjudication of respondent's guilt on the

aggravated forgery charge, convicted him of identity theft, and placed him on probation.

       Respondent unconditionally admits the allegations in the petition, waives his

rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has

entered into a stipulation with the Director in which they jointly recommend that the

appropriate discipline is suspension from the practice of law for a minimum of 1 year.

       This court has independently       r~viewed   the file and approves the jointly

recommended disposition.

       Based. upon all the files, records, and proceedings herein,




                                                 1
        IT IS HEREBY ORDERED that:

        1.      Respondent John B. Arnold is suspended from the practice of law with no

right to petition for reinstatement for a minimum of 1 year;

        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination, satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR, and proof of compliance with the

terms of respondent's criminal probation;.

        3.       Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR; and ·

        4.      If respondent violates his criminal probation, the Director may, after notice

to respondent and an opportunity to be heard, move the court to impose additional

discipline.

        Dated: June 26, 2014

                                                  BY THE COURT:




                                                  Alan C. Page
                                                  Associate Justice.




                                              2